Citation Nr: 1134082	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-32 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disease.

2.  Entitlement to service connection for a cardiac disability, to include mitral valve prolapse.

3.  Entitlement to an initial rating higher than 10 percent for left knee arthritis.

4.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the cervical spine.

5.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right upper extremity.

7.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, rated noncompensable prior to September 11, 2009 and 10 percent disabling since that date.

8.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1992 and from September 1994 to August 2006.  

These matters initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO: denied entitlement to service connection for bilateral skin allergies of the legs; granted service connection for left knee arthritis and degenerative disc disease of the lumbar spine and assigned initial 10 percent disability ratings, both effective September 1, 2006; and granted service connection for degenerative disc disease of the cervical spine and assigned an initial noncompensable disability rating, effective September 1, 2006.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Huntington, West Virginia.

In April 2009, the Board remanded these matters for further development.  

In August 2010 a decision review officer (DRO) issued a decision that assigned initial 20 percent disability ratings for degenerative disc disease of the cervical spine and lumbar spine, both effective September 1, 2006.

In the August 2010 decision, the DRO also granted service connection for radiculopathy of the right upper and lower extremities and assigned initial 10 percent disability ratings, effective from September 1, 2006 for radiculopathy of the right upper extremity and from September 11, 2009 for radiculopathy of the right lower extremity.  These determinations are also on appeal.

The issues of entitlement to service connection for a cardiac disability, entitlement to higher initial ratings for left knee arthritis, degenerative disc disease of the cervical spine and lumbar spine, and radiculopathy of the right upper and lower extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current skin disease.


CONCLUSION OF LAW

The criteria for service connection for a skin disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in June 2009, the RO notified the Veteran of the evidence needed to substantiate her claim for service connection for a skin disease.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated her status as a Veteran.  She was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claim, in a November 2006 letter.  

There was a timing deficiency in that the November 2006 and June 2009 letters were sent after the initial adjudication of the claim.  This timing deficiency was cured by readjudication of the claim in a July 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained some of the Veteran's service treatment records, pertinent service personnel records, and all of the relevant identified post-service VA treatment records and private medical records.  In addition, she was afforded VA examinations for a skin disease.  

In its April 2009 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, request records of the Veteran's treatment for an allergic reaction of the legs in approximately August 2000 from both the service department and McGuire Air Force Base (McGuire) and to send the Veteran a notice letter pertaining to her claim for service connection for a skin disease in accordance with the VCAA.  A VCAA notice letter was sent to the Veteran in June 2009.  

In June and November 2009 the AOJ requested all available records pertaining to treatment for a skin rash of the legs dated from January to December 2000 at McGuire from both the National Personnel Records Center (NPRC) and McGuire.  The NPRC and McGuire both responded that no such records were located at their facilities.  The AOJ then requested all available service treatment records from the VA Records Management Center (RMC).  The RMC also responded that they had conducted several searches of their facility, but that no such records could be located.  Therefore, VA determined that any further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).

Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet App. 362 (2005).  The NPRC, McGuire, and the RMC have not suggested alternate sources of records.  VA sent the Veteran a letter in March 2010 and informed her of the unavailability of any additional service treatment records and the efforts that had been taken to obtain such records, and she was asked to submit copies of any records in her possession or documents that could substitute for service treatment records.  She was also informed that if no additional evidence was received within 10 days, VA would process her claim based on the evidence of record.   

The Veteran responded that she did not possess any records of treatment for skin problems in service, but she did submit a statement from her son pertaining to in-service skin problems.  VA has no further duty to assist in obtaining any additional service treatment records and the AOJ substantially complied with the Board's April 2009 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran has reported and the evidence reflects that she was treated for skin problems in service.  For example, service treatment records indicate that she was treated for acne on numerous occasions between 1985 to 1992.  Also, she was treated by Andrew Hirsch, M.D. for contact dermatitis in November 2001.  However, there is no evidence that she has a current skin disease.  

A June 2006 VA examination report reveals that the Veteran reported that she had experienced severe skin allergies in response to environmental allergens.  She developed severe itching and urticaria in 2001 after being exposed to a dog and was treated with steroid tablets and topical steroids.  She was referred to an allergy clinic, but did not undergo any skin testing and the cause of her skin problems was not established.  Nevertheless, the symptoms resolved after several weeks.  There was a minor recurrence one year later during which the Veteran experienced itching and small sores on her arms.  She was treated with topical steroids and the symptoms resolved after approximately one week.  The problem had not recurred since that time and she had not undergone any further skin testing.  Examination revealed that the skin was healthy in appearance and texture and a diagnosis of a history of skin rash was provided.

The Veteran was afforded a second VA examination in June 2011 for a skin disease.  She reported that on one occasion in service she had developed welts on her hands and ankles that were painful, itchy, and filled with pus.  She was treated with medication and the symptoms resolved after a few weeks.  A milder recurrence of the same symptoms occurred on her hands and lower arms, at which time she was evaluated by Dr. Hirsch.  Flare ups of symptoms occurred on 2 or 3 additional occasions, but they subsequently resolved and had not returned since that time.  She had not received any treatment for skin problems in the previous 12 months.

Examination revealed no residuals of skin problems or any skin symptoms on either the upper or lower extremities.  The Veteran was diagnosed as having a history of contact dermatitis of the lower legs, wrists, and arms.

The examiner who conducted the June 2011 VA examination opined that the Veteran's skin condition in service was most likely contact dermatitis and was likely ("as least as likely as not"/"50/50 probability") caused by or a result of service.  Specifically, it was likely ("as least as likely as not") that she did sustain and was treated for a type of contact dermatitis in service.  This opinion was based on the Veteran's reports of skin problems in service and a November 2001 examination report from Dr. Hirsch.  However, the examiner concluded that there were no current residuals of the in-service skin problems at the time of the examination. 

The Veteran has not reported any particular post-service skin symptomatology or treatment for any such symptoms, and medical records do not reflect any evidence of treatment for skin problems in the years since service.  In light of the lack of any subjective or objective evidence of a post-service skin disease and the findings of the examiners who conducted the June 2006 and June 2011 VA examinations, the weight of the evidence is against finding of a current skin disease and the existence of a current disability is the cornerstone of a claim for VA disability compensation.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a skin disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a skin disease is denied.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected left knee disability may have worsened since her last VA examination in September 2009.  For example, the September 2009 VA examination report indicates that examination of the knee did not reveal any clicks or instability.  However, a December 2009 VA treatment record reflects that examination of the left knee revealed mild medial laxity and a click.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected left knee disability is triggered.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

The Veteran was afforded a VA examination in September 2009 to determine the current severity of her service-connected neck and lower back disabilities.  It was noted that there was pain associated with ranges of motion of the neck and lower back and that there was objective evidence of pain following repetitive motion.  However, it was also reported that the Veteran could flex her neck and lower back forward to 20 degrees and 40 degrees, respectively, and that there were no additional limitations on repetitive use.

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the ranges of neck and lower back motion pain began, at what point, if any, pain caused functional impairment, or whether there was any additional range of motion loss due to weakened movement, excess fatigability, incoordination, or flare-ups. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The Court has held that a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent her from securing or following all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16(a) (2010).  

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

The evidence reflects that the Veteran retired in August 2008 due to her service-connected left knee, neck, and lower back disabilities and that she has apparently been unemployed since that time.  Given the evidence of current disabilities, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disabilities prevent her from securing or following gainful employment for which her education and occupational experience would otherwise qualify her.

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the claim for a TDIU is inextricably intertwined with the appeals for higher initial ratings for left knee arthritis and degenerative disc disease of the cervical spine and lumbar spine.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

Furthermore, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided upon remand.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's claims file reflects that she has received treatment for the disabilities at issue at Heidelberg Orthopedics, Landstuhl Regional Medical Center, and Heidelberg Army Medical Center, and from Dr. Rainer Runkehl, Dr. Renate Berger.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  

Although the Veteran has submitted treatment records from these treatment providers, it does not appear as if any efforts have been taken to obtain any additional records and any such treatment records may be relevant to the issues on appeal.  A remand is also necessary to attempt to obtain these records.

Following the Board's April 2009 remand, evidence pertinent to the issues of entitlement to higher initial ratings for degenerative joint disease of cervical spine and lumbar spine has been associated with the Veteran's claims file.  However, the most recent SSOC dated in July 2011 lists only the issues of entitlement to service connection for a skin disease and entitlement to a higher initial rating for left knee arthritis and does not make any reference to the evidence pertaining to the other issues on appeal.  As pertinent evidence was received following the April 2009 remand and it does not appear as if this evidence was considered by the AOJ, the Board is also required to remand these issues for issuance of the necessary SSOC.  See 38 C.F.R. § 19.37 (2010) (requiring issuance of a SSOC when pertinent evidence is received prior to transfer of an appeal to the Board).

In an April 2007 rating decision, the RO denied entitlement to service connection for mitral valve prolapse.  The Veteran submitted a notice of disagreement with this decision in April 2008.  A statement of the case has not been issued as it relates to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case as to the issue of entitlement to service connection for a cardiac disability, to include mitral valve prolapse.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.
2.  Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for a TDIU.  

3.  The AOJ should take all necessary steps to obtain and associate with the claims file all records of the Veteran's treatment for left knee, neck, lower back, and neurological symptoms of the bilateral upper and lower extremities from Heidelberg Orthopedics, Dr. Rainer Runkehl, Dr. Renate Berger, Landstuhl Regional Medical Center, and Heidelberg Army Medical Center.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim and she should be advised to submit any records in her possession.  All such notification should be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

4.  After any additional treatment records have been obtained and associated with the Veteran's claims file, or all efforts to obtain such records have been exhausted, schedule her for a VA examination to evaluate the current severity of her service-connected left knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left knee flexion and extension should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After any additional treatment records have been obtained and associated with the Veteran's claims file, or all efforts to obtain such records have been exhausted, schedule her for a VA examination to evaluate the current severity of her service-connected neck disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of cervical spinal motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report whether there is any ankylosis of the cervical spine or entire spine.  If ankylosis is present, the examiner should specify the angle at which the cervical or entire spine is held.

The examiner should also specify the nerves affected by the neck disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After any additional treatment records have been obtained and associated with the Veteran's claims file, or all efforts to obtain such records have been exhausted, schedule her for a VA examination to evaluate the current severity of her service-connected lower back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of thoracolumbar spinal motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify the angle at which the thoracolumbar spine is held.

The examiner should also specify the nerves affected by the lower back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After any additional treatment records have been obtained and associated with the Veteran's claims file, or all efforts to obtain such records have been exhausted, schedule her for a VA examination to determine whether her service-connected disabilities prevent her from securing or following employment for which her education and occupational experience would otherwise qualify her.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative disc disease of the cervical spine; degenerative disc disease of the lumbar spine; left knee arthritis; radiculopathy of the right upper extremity; radiculopathy of the right lower extremity; a residual scar of an angiofibroma of the nose; and condylomata) would, in combination, preclude her from securing or following substantially gainful employment for which her education and occupational experience would otherwise qualify her.   

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  If, after completion of instructions 2 through 7 above, there is evidence that the Veteran is unemployed, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

9.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

10.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


